DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with MICHAEL BUSH on 17 FEBRUARY 2022.
The application has been amended as follows: 
1. (Currently Amended) A safety pen needle assembly comprising:
a hub; 
a needle fixed to said hub, said needle having a distal end, formed for insertion into a patient, and a proximal end; 
an axially-displaceable shield for covering said distal end of said needle, said shield having an angled engagement surface defined thereon; 
a safety member for proximally displacing relative to said hub, said safety member having at least one detent with a ramped surface formed thereon in axial alignment with said angled engagement surface; 
a biasing means disposed to urge said safety member proximally and said shield distally; [[,]] 
wherein [[,]] said detent releasably retains said safety member in a first state with said proximal end of said needle being exposed; 
;
wherein said safety member includes a plurality of elongated locking arms, said detent being formed on one of said plurality of locking arms, and an locking tab is disposed on another of the plurality of locking arms; and
wherein upon the safety member reaching a second position, said detent and said locking tab sandwich a bulkhead of the hub therebetween to lock the safety member in an extended position.


2. (Canceled)

3. (Currently Amended) The needle assembly of claim 1 [[2]], wherein one or more locking tabs are 

8. (Canceled)

9. (Currently Amended) The needle assembly of claim 1 [[8]], wherein the safety member further includes a latch latching the safety member to the bulkhead and maintaining the safety member in the first state prior to use.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/21/2022